Title: [November 1782]
From: Adams, John Quincy
To: 



      N(1782.)S. November 1. Friday.
      
      
       We were obliged to wait about 2 hours at a Dram Shop out of the city waiting for the gates to be opened. And there Mr. Gummer overtook us. He had left St. Petersbourg the same day with us, at about 4 o’clock. P.M. At seven o’clock the gates were opened and we went and stopp’d at the tavern. Mr. Gummer dined out. I was very unwell. The Count and Mr. Gummer spent the evening out: I was so unwell I did not go.
       
     List of the roads from St Petersbourg to Wibourg.
     
      From St. Petersbourg to 
      wersts
     
     
      Dranizoukow Dranichnikowa
      25.
     
     
      Walkiasiary
      15.
     
     
      Lindola Lindoulia
      18.
     
     
      Weremcki
      20.
     
     
      Surenoja Souvenoya
      19
     
     
      Kamerala Kämära
      20.
     
     
      Wibourg
      22.
     
     
      
      139
     
    
   In general people take for the first post private horses. We paid 4 Roubles for 4 horses. For post horses you pay for the first station 2. copicks. pr. horse pr. werst. From Draniznikow to Lindola you pay 1. copick pr. horse pr. werst, and from Lindola forward you pay only 8 copicks pr. 10 wersts for each horse. When we arrived at Draniznikow we gave 30 copicks to the post master and had our horses directly. We gave at every post 5. 6. or 8 copicks to the post master and were very well served for horses. We gave the postillions from 5. to 15 Copicks, but never 15. unless in the night. The roads in general are very bad from Petersbourg to Wibourg, at the present season of the year, because the Land is pretty good and the frequent rains have made a great deal of mud. There are no houses where to lodge, and if one does not go night and day, one must sleep in the carriage.
       Wibourg is a small city situated upon the river:  very strongly fortified: the houses are almost all of wood; there is but one tavern in the town; and that is not very good.
      
      
       
        
   
   Because JQA’s spellings of town names along the route from St. Petersburg to Stockholm often vary widely from contemporary sources, alternate spellings have been supplied from “Carte de la partie européenne de l’empire de Russie avec l’indication des chemins de poste, ainsi que des douanes frontières et de la reparti­tion actuelle en gouvernements et districts,” St. Petersbourg, 1809.


       
       
        
   
   The map, referred to above, lists Bieloostrowskaya Kirka as 18 versts from Lindoulia.


       
       
        
   
   The same map lists Pampola as 20 versts from Lindoulia.


       
       
        
   
   Left blank in MS.


       
      
      

      2d Saturday.
      
      
       This morning at about 11 o’clock we set off from Wibourg for Frederichshamm; we rode all night and arriv’d, the next day at about 4. o’clock P.M.
      
      
       
        
   
   The Diary continues into the following day’s entry without a break.


       
      
      

      3d. Sunday.
      
      
       Mr. Gummer arrived there at about 8 o’clock in the morning. Here people generally change their russian money for Swedish Rixdallers. We paid 1 Rbl. 40 cop. for each Rixdaller. Mr. Gummer supped out.
       
     List of the roads from Wibourg to Frederichshamm.
     
      From Wibourg to
      wersts
     
     
       Terwajoki Tervayokki
      20.
     
     
      Willajoki Willayokki
      17.
     
     
      Urpala Urpola
      23.
     
     
      Pytterlax Puterlar
      16
     
     
      Kouckis
      18
     
     
      Frederichshamm
      16.
     
     
      
      110.
     
    
   From Wibourg to Frederichshamm you pay the same for the horses and for the postillions as from Lindola to Wibourg; the roads in general are at present very bad, and no such thing as a tavern upon the whole way.
      
      
       
        
   
   In the “Carte de la partie européenne de l’empire de Russie,” Hrenwik is listed as 16 versts from Frederichshamm. See entry for 1 Nov., note 1 (above).


       
      
      

      4th. Monday.
      
      
       This forenoon at about 10 ½ o’clock we left Frederichshamm and rode till about 7. P.M. when we arriv’d at the last russian station. There we stopped.
      
       

      5th. Tuesday.
      
      
       This morning at about 10 o’clock we pass’d the russian frontiers and arriv’d at Abborfors which is the first place in Swedish Finland. Here we were visited. We arriv’d at Lovisa at about 12. o’clock. Mr. Gummer arrived last night about 10 o’clock.
       
        List of the roads from Frederichshamm to Lovisa.
       
       When you come into Swedish Finland you pay every thing in Swedish money. You give 4. schillings pr. horse for each Swedish mile which is 10. russian wersts. They count here the money in Rixdallers schillings, and stübers. A Rixdaller is 48 schillings or about 1 ½ Roubles Russian. A schilling is 4. stübers, or a little more than 3 russian copecks. The postillions commonly have 4. schillings for 3. You are not obliged to give anything, and they are very content for 1 schilling each. There are no regulated posts in Sweden. Each peasant is obliged to furnish a certain number of horses according as he is able, and to prevent their making travellers stop too long, at each post there is a paper where you write your name, where you come from where you go, how many horses you take, and whether you was served quick. At the end of every month the paper is carried before the judge of the village who examines it, and if he finds any complaint against the peasants they are punish’d accordingly. But I should advise travellers always to have their horses ordered before hand for 8 or 10 miles, for then you are sure of having the horses all ready when you arrive at the post. Whereas when you do not have them ordered before hand it is sometimes impossible for them to have their horses ready in less than an hour and sometimes an hour and a half, and it costs but a trifle, to have the horses ordered beforehand.
      
      
       
        
   
   Here follows a blank space of about four lines.


       
      
      

      6th. Wednesday.
      
      
       This day we dined with the major of the garrison here whose name is Grippenwald. After dinner we set off from Lovisa for Helsingfors Helsinki and went two stations. Lovisa is as yet but a village without fortifications, or gates. It is but about twenty years since it was founded but it is said they intend to begin soon to fortify it.
      
       

      7th Thursday –8th Friday.
      
      
       This afternoon at about 4 o’clock we passed thro’ Borgo Borga which is a small fortified town. We rode all night and arrived at about 7 o’clock in the morning on the 8th. at Helsingfors, a small town not very strongly fortified, but remarkable for the fortress of Sweaborg Sveaborg an island situated at about ¼ of a Swedish mile from Helsingfors and which they say is as strong as Gibraltar. At about 11. o’clock we went and paid a visit to the Count Posse governor general of all the troops in Swedish Finland. We desired of him a permission to see the fortress of Sweaborg. He told us that it was impossible for us to go to day because the wind was high and contrary so that we should arrive there too late, but that tomorrow he would willingly give us a permission. We dined and supped with him at his house.
      
      
       
        
   
   Entries for 7–8 Nov. continue without interruption in the Diary; date lines are in the margin, however.


       
       
        
   
   Fredrik Arvidsson Posse, a close associate of King Gustav III, who was given full command of the Swedish army in Finland in 1780 and served as commander-in-chief of the Finnish division during the war with Russia in 1788 (Biographiskt Lexicon öfver Namnkunnige Svenska Män, 23 vols., Orebo and Uppsala, 1836–1857).


       
      
      

      9th. Saturday.
      
      
       This morning we went to see the fortress of Sweaborg. Dined with the General Posse. Prince Galitzin arrived here this evening.
      
      
       
        
   
   Possibly a brother or son of Prince Dmitri A. Gallitzin (1734–1803), a man of letters and Russian ambassador at Paris, 1763–1768, and at The Hague, 1770–1782 (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 354, 359; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:3, 15, 29; Eufrosina Dvoichenko-Markoff, “Benjamin Franklin, the American Philosophical Society, and the Russian Academy of Science,” Amer. Philos. Soc., Procs.,American Philosophical Society, Proceedings. 91 [1947]:252–253).


       
      
      

      10th. Sunday.
      
      
       This morning at about 8 o’clock we left Helsingfors, at the same time as the Prince Galitzin. We went this day, three stations. The Prince went but two.
      
      

      11th. Monday.
      
      
       This day we went only two stations and stopp’d at the country seat of Mr. Hising an acquaintance of Mr. Gummer’s at Fagerwik.
      
       

      12th. Tuesday.
      
      
       We went only 3. swedish miles. Stay’d at the country house of Captain Anrinoff son in law to Mr. Hising, at Åmine.
      
      

      13th. Wednesday – 14th Thursday.
      
      
       We left Åmine at about 10 o’clock A.M. and rode all day, and all the night and arrived at about 12. o’clock at Åbo, on the 14th. This is a small town not much fortified but it is the capital of the province of Finland and is said to be the largest town in Sweden except Stockholm.
       
     List of the roads from Lovisa to Åbo.
     
      From Lovisa to
      Swed: Miles
     
     
      Perna
      1
      1/4.
     
     
      Forsby.
      1.
      
     
     
      Ilby.
      1
      1/4
     
     
      Borgo.
      1.
      
     
     
      Wäkaski
      1
      1/4
     
     
      Sibbokykeky Sibbo
      1
      1/4
     
     
      Hakbolo Haxböle
      1
      1/2
     
     
      Helsingfors
      1
      3/4.
     
    
   
      
       
        
   
   This entry continues into the next day without a pause; the dateline is in the margin.


       
      
      

      15th. Friday.
      
      
       This forenoon we went and paid a visit to General Armfeldt governor of Finland. We dined at his hotel with the Prince Galitzin who arriv’d last night. After dinner we went to see the curiosities of the town, but there is nothing extraordinary altho there is a famous University here. In the evening the General Armfeldt came and paid us a visit.
      
      
       
        
   
   Gustaf Mauritz, Baron von Armfelt, a native of Finland, who served as a Swedish diplomat and president of the Council of Finland (Biographiskt Lexicon öfver Namnkunnige Svenska Män, 23 vols., Orebo and Uppsala, 1836–1857).


       
       
        
   
   Abo Akademi or Universität Abo, the Finnish national university, which was removed to Helsinki in 1827 after a fire. General Armfelt served as its chancellor (Eino Kaila, Les trois sièecles du l’Université de Finlande, 1640–1940, Helsinki, 1940, p. 59–60; Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 492).


       
      
      

      16th. Saturday.
      
      
       This morning at about 10 o’clock we left Åbo at the same time with the Prince Galitzin, but Mr. Gummer intends to stay there about a week because he has all his family here and has been a long time absent. We went this day 7 ½ Miles as far as the first passage at Helsings.
      
      

      17th. Sunday.
      
      
       This morning we took boat and went as far as Varsala Wartsala i.e. two miles: we could go no farther.
      
      

      18th. Monday.
      
      
       This morning we set off from Varsala in a boat and went 5. miles as far as Kůmlinge. Fine weather.
      
      

      19th. Tuesday.
      
      
       This day we passed from Kůmlinge to Skarpans by water. The distance is, 6. Swedish miles. We went also two stations by land.
      
      

      20th. Wednesday.
      
      
       This day at about 4 o’clock P.M. we arrived at Eckerö. The Prince Galitzin arrived at about eight o’clock.
      
      

      21st. Thursday.
      
      
       This morning at 7 ¾ o’clock we set off from Eckerö in a boat and arrived at Grisselham distant 7. Miles at about 11.¼. We stay’d there till 2. o’clock P.M. and went 4 stations after.
      
      

      22d. Friday.
      
      
       This evening at about 11.o’clock we arrived at Stockholm. We found all the taverns in the town shut up, and could not get one opened.
        
     List of the roads from Åbo to Stockholm.
     
      From Åbo to
      Swed: miles
     
     
      Nussis Nummis
      
      2.
      
     
     
      Tursanparo
      
      1.
      
     
     
      Laertes
      
      1
      1/2
     
     
      Botila
      
      1
      1/4
     
     
      Helsings
      
      1
      3/4.
     
     
      à Varsala (par eau) by water
      
      2.
      
     
     
      Bränden. Brandö do.
      
      2
      1/4
     
     
     
      Kumlinge   do.
      
      2
      1/2
     
     
      Wargata.   do.
      
      3
      1/4.
     
     
      Skarpans.   do.
      
      3.
      
     
     
      Haraldsby (par terre) by land
      
      1
      1/2
     
     
      a river
      
      
      
     
     
      Enkarby Emkarby
      
      1
      1/4
     
     
      Trebenby
      
      1
      1/4.
     
     
      Marby. . (by water)
      
      
      1/8.
     
     
      Eskerö
      
      
      7/8.
     
     
      Grisselhamn (by water)
      
      7.
      
     
     
      a river
      
      
      
     
     
      Taefta (land) Täfteå
      
      
      3/4.
     
     
      Stubby
      
      1
      1/2
     
     
      Swanberg Svanberga
      
      1
      1/2
     
     
      Kragstad
      
      1
      1/4.
     
     
      Rylanda
      
      1.
      
     
     
      Hall
      
      1
      1/4.
     
     
      Östby
      
      1.
      
     
     
      Enstad
      
      2.
      
     
     
      Stockholm
      
      2.
      
     
     
      
      Swedish Miles
      44.
      6/8
     
    
   Better than one half of the way you are obliged to go by water. And what is worse a traveller is very often obliged to stop at one or another of the passages, especially, at that from Eckerö to Grisselham for whenever the wind is contrary, or if there is no wind at all, you will find no boats, because the mariners will not risk to go over. This is only at the great passage, for a calm weather is the best for the small ones because there are a great number of rocks on all sides, at the small passages, and the best way is to row. For the same reason, when the wind is strong, you can’t pass the small passages. But at this season of the year it is impossible to row over the passage of the Ålandshaff in a day; and it is dangerous to arrive in the night. When we arrived at Eckerö we found there the post from Åbo, that had stay’d there for want of wind a whole week, and we were very lucky not to stay more than one night. Upon the whole all the passages are very disagreable especially at this season of the year, when the weather is commonly bad. There is another road which some travellers take in winter, which they call here, making the northern tour; but this is never done unless it is impossible to go the other way; because it makes a difference of noless than 240. Swedish miles which makes about 1700. English.
      
      
       
        
   
   That is, from Eckerö to Grisselhamn, across the Ålands Haf, or Ålands Sea, the body of water which separates the Åland Islands archipelago and the Swedish mainland, at the entrance of the Gulf of Bothnia.


       
      
      

      23d. Saturday.
      
      
       After having passed the whole night in the street, at last, we found a publick house at the Swedish arms, said to be the best in the city; but if it is the best is not good for much. This forenoon Mr. Brandenburg came here and gave me a letter from Mr. D. After dinner we went into a bookseller’s shop to buy some books. We found there a gentleman whose name is Watström; he is director of the mines. As soon as he found we were strangers without knowing us, he offered to show us every thing that is to be seen in town; and could not have been more polite if we had been strongly recommended to him: indeed I have found from our first entrance into Sweden; that strangers are treated with a great deal of Politeness and civility all over the country.
      
      
       
        
   
   Probably Dana to JQA, 21 Oct. (Adams Papers), in which Dana gave JQA directions for the delivery of letters to JA, who would probably be in Paris when JQA reached The Hague, and instructions to have the ciphers intended for America thrown overboard in case of capture.


       
       
        
   
   Charles Bernard Wadström, with whom JQA was to stay during part of the coming winter, was a Swedish mechanical and mining engineer in government service. In 1769 he was responsible for making navigable the cataract of Trollhättan (sometimes Trolhaéetta or Drolhetta), which JQA saw on 20 Jan. 1783 (below). In 1787 Wadström went to Africa, where he remained for two years. Afterward he visited England, where he advocated the abolition of the slave trade and encouraged the establishment of philanthropic colonies in Africa. While in London he published in 1789 his Observations on the Slave Trade, and a Description of Some Part of the Coast of Guinea . . ., as well as subsequent works of a similar nature. Later, while minister resident to the Netherlands, JQA renewed his friendship with Wadström by correspondence (Helen Maria Williams, “Memoirs of the Life of Charles Berns [Bernard] Wadström,” The Annual Register . . . For the Year 1799, new edn., London, 1813, p. 326–330; Wadström to JQA, 5 Dec. 1795, and JQA to Wadström, 5 July 1797, LbC, Adams Papers).


       
       
        
   
   JQA spent the next five weeks (24 Nov.–31 Dec. 1782) in Stockholm, but little is known about his activities there. His seventh Diary, which was written on the blank pages in a Swedish almanac, contains numerous markings by the names of various Swedish officials, presumably those he met while staying in Stockholm. In addition, JQA makes mention, in the few extant letters he wrote during his stay in the country, of Swedish merchants he met in Stockholm, as well as other towns and villages, who were interested in beginning trade with the United States (JQA to JA, 1 Feb. 1783, Adams Papers; JQA to AA, 23 July 1783, WritingsThe Writings of John Quincy Adams, ed. Worthington C. Ford, New York, 1913-1917; 7 vols., 1:8).


       
      
      